 350
 
                           
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 33
 
USIC 
Locating Services, Inc
.
 
and
 
Communications 
Workers 
o
f America, Local 13000, AFL

CIO, 
CLC
.
 
 
Case 06

CA

037328
 
December 
14
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
 
AND 
G
RIFFIN
 
On January 1
0
, 2012, Administrative Law Judge David 
I. 
Goldman issued the attached decision.  The Acting 
General Counsel and the Charging Party each filed e
x-
ceptions and a supporting brief.  The Respondent filed a 
brief in response.
1
  
 
The National Labor Relations Board has delegated its 
authority in this proc
eeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings, and conclusions, and 
to adopt the recommended Order. 
 
Reasoning that he was 
bound by the rule of 
Bethlehem 
Steel Co.
, 136 NLRB 1500, 1502 (1962), affd. in relevant 
part sub nom. 
Shipbuilders
 
v. NLRB
, 320 F.2d 615 (3d 
Cir. 1963), cert. denied 375 U.S. 984 (1964), the judge 
found that the Respondent did not violate Section 8(a)(5) 
a
nd (1) of the Act by ceasing to honor employees

 
dues
-
checkoff authorizations after the expiration of the parties

 
collective
-
bargaining agreement
. 
 
Subsequent to the issuance of the judge

s decision, in 
WKYC
-
TV
, Inc.
, 359 NLRB 
286
 
(2012), we overruled 
Bet
h
lehem Steel
 
and its progeny 

to the extent they stand 
for the proposition that dues checkoff does not survive 
co
n
tract expiration . . . .

  
359 NLRB 
286
, 
293
.
  
We held 
in 
WKYC
-
TV
 
that 

an employer, following contract exp
i-
ration, must continue to honor a d
ues
-
checkoff arrang
e-
ment established in that contract until the parties have 
either reached agreement or a valid impasse permits un
i-
lateral action by the employer.

  
Id.  We also decided, 
however, to apply the new rule prospectiv
e
ly only.  Thus, 
as in 
WKYC
-
TV
, we shall apply 
Bethl
e
hem Steel
 
in the 
present case.  Accordingly, we adopt the judge

s finding 
that, because the Respondent was privileged under 
Bet
h-
lehem Steel
 
to cease honoring the dues
-
checkoff a
r-
rangement after the expiration of the parties

 
colle
ctive
-
bargaining agreement, the Respondent did not violate the 
Act as alleged.  We shall dismiss the co
m
plaint.
2
  
 
                                        
                  
 
1
 

brief in support of its exceptions.  On May 22, 2012, the Associate 
Executive Secretary denied the R

 
2
 
F
or the reasons set forth in his dissent in 
WKYC
-
TV
, 
supra, 
Me
m-
ber Hayes would adhere to 
Bethlehem Steel
 
and its progeny.  
In light of 
the dismissal of the complaint under 
Bethlehem Steel
, 
Member Hayes 
concurs in the result in this ca
se.  

s-
ORDER
 
The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed.
 
 
Julie R. Stern, Esq., 
for the General
 
Counsel.
 
Cynthia K. Springer, Esq. (Baker & Daniels LLP
), of Indiana
p-
olis, Indiana, for the Respondent.
 
Jonathan Walters, Esq. (Markowitz & Richman), 
of Philadelp
h-
ia, Pennsylvania, for the Charging Party.
 
DECISION
 
D
AVID 
I.
 
G
OLDMAN
, Administrative Law Judg
e.  This case is 
about the claim that an employer violated the National Labor 
Relations Act (the Act) by ceasing to honor employee union 
dues
-
checkoff authorizations after expiration of a collective
-
bargaining agreement.
 
The Government contends that the Em

union dues during the term of a collective
-
bargaining agre
e-
ment (pursuant to valid individual employee authorizations) is a 
mandatory subject of bargaining that must, like mandatory 
subjects generally, be maintained in effect after con
tract expir
a-
tion and subject to the collective
-
bargaining process.  The Go
v-

n-
ue dues checkoff after expiration of the contract in December 
2009, constituted an unlawful unilateral change in term
s and 
conditions of employment in violation of Section 8(a)(1) and 
(5) of the Act.  Further, the Government alleges that the E
m-

-
submitted dues
-
checkoff a
u-
thorizations in May 2011, was similarly violative of the Act.
 
S
TATEMENT
 
OF THE 
C
ASE
 
On June 6, 2011, the Communication Workers of America, 
Local 13000, AFL

CIO, CLC (the Local Union) filed an unfair 
labor practice charge against USIC Locating Services, Inc. (the 
Employer or USIC), docketed by Region 6 of the National L
a-
bor Re
lations Board (the Board) as Case 06

CA

0
37328
.
 
On August 30, 2011, based on an investigation into the 
charge filed by the Local Union, the Acting General Counsel 
(General Counsel), by the Regional Director for Region 6, i
s-
sued a complaint and notice of he
aring against USIC alleging a 
violation of Section 8(a)(1) and (5) of the Act.  USIC filed an 
answer denying all violations of the Act.
 
On November 16, 2011, the parties filed a joint motion to 
waive the hearing and have the matter decided on a stipulated 
record.  That day I granted the motion and approved the stipul
a-

attached exhibits and a subsequently
-
filed amended complaint 
and answer, constitutes the record in this matter.
 
The amended compla
int was filed November 18, 2011.  The 
amended answer was filed by December 9, 2011.  Counsel for 
the General Counsel, the Respondent, and the Union filed briefs 
in support of their positions by December 14, 2011.  On the 
entire record, I make the following
 
findings, conclusions of 
law, and recommended order.
 
 
                                        
                                        
            
 
cussion questioning the soundness of the reasoning behind the 
Bethl
e-
hem Steel
 
line of cases.
 
  
USIC LOCATING SERVIC
ES
 
351
 
 
 
Jurisdiction
 
The parties stipulate that at all material times, the Respon
d-
ent was an Indiana corporation, with an office and place of 
business in Bridgeville, Pennsylvania, where it engaged in the 
busi
ness of providing utility locating services.  The parties 
further stipulate that during the 12
-
month period ending May 
31, 2011,
 
Respondent, in conducting its operations purchased 
and received at its Bridgeville, Pennsylvania facility goods 
valued in exces
s of 
$50,000
 
directly from points outside the 
Commonwealth of Pennsylvania.  The parties stipulate that at 
all material times the Respondent has been an employer e
n-
gaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act, and the Local
 
Union and the Communic
a-
tion Workers of America, AFL

CIO, CLC (the International 
Union), are labor organizations within the meaning of Section 
2(5) of the Act.
 
Based on the foregoing, I find that this dispute affects co
m-
merce and that the Board has jurisdi
ction of this case, pursuant 
to Section 10(a) of the Act.
 
Unfair Labor Practices
 
Background Facts
 
On January 5, 1995, the International Union was certified as 
the exclusive collective
-
bargaining representative of the follo
w-
ing bargaining unit:
 
 
All 
full
-
ti
me locators employed 
by 
the Employer in the State 
of Pennsylvania as certified on January 
5, 1995 by
 
the NLRB 
in Case 5
-
RC
-
14105 and excluding all locators performing 
any locating work in Bucks, Montgomery, Chester, Delaware 
and Philadelphia Counties, Casu
al Flaggers, Surveillance 
Technicians, Service Technicians, Office Clerical employees, 
guards and supervisors, as defined in the National Labor Rel
a-
tions Act.
1
 
 
At all material times, the Local Union
, 
through its admini
s-
trative unit, unit 
112, 
has been des
ignated 
by 
the International 
Union as the representative of the unit employees.  Since Jan
u-
ary 5, 1995, the International Union and the Local Union, 
through its administrative unit, unit 112, have been recognized 
by the employing entity as the collective
-
b
argaining represent
a-
tive of the bargaining unit employees. This recognition was 
embodied in successive collective
-
bargaining agreements, the 
most recent of which was effective 
by 
its terms from November 
1, 2006, 
through October 
30, 2009 (the 2006 Agreement
), 
as 
extended 
by 
agreement of the parties through November 
18, 
2009, 
and further extended 
by 
agreement of the parties to D
e-
cember 4, 
2009.
 
At the time the 2006 Agreement went into effect, the entity 
employing the bargaining unit employees was Central Loca
ting 
Services.  On April 1, 2008, United States Infrastructure Corp
o-
ration acquired Central Locating Services, then merged Central 
Locating Services into sister company SM&P Utility R
e-
sources, Inc.  The resulting entity was the Respondent, USIC, 
and since 
then USIC has continued to operate the business of 
                                        
                  
 
1
 
The parties agree that this unit constitutes an appropriate unit for 
purposes of collective bargaining within the meaning
 
of Sec. 9(b) of the 
Act.
 
Central Locating Services in basically unchanged form, has 
employed as a majority of its employees individuals who were 
previously employees of Central Locating Services, and has 
adopted the 2006 Agreement
.  The parties stipulate that USIC 
has continued the employing entity and is a successor to Ce
n-
tral Locating Services.
 
Article IV of the 2006 Agreement includes a form of a u
n-
ion
-
security clause and addresses payroll dues deduction.
2
  
From December 4, 
2009
,
 
and continuing during the 6 months 
prior to the filing of the charge in this case

i.e., June 6, 
2011

the Respondent failed and refused to continue to honor 
dues authorizations submitted 
by 
bargaining unit employees. 
 
Although the obligation to check off 
dues during the term of the 
contract is less than clear in the 2006 Agreement, it appears to 
have been the consistent practice of the Respondent and in its 


ntil the termination of 

(quoting art. IV of the 2006 Agreement).)
 

the 
Respondent notified the Local Union of its intent to refuse 
to conti
nue to honor dues
-
deduction authorizations upon the 
expiration of the contract extension on December 4, 2009.  At 
the November 18, 2009 bargaining session the Respondent 
tendered its final proposal (referred to by the parties as the R
e-

, and Final Offer).  The parties did not 

honoring dues
-
deduction authorizations.
 
On February 2, 
2010, the 
Respondent notified the Local U
n-
ion that when it implemented its final proposal on March
 
1, 
2010, it would not implement the tentatively agreed
-
to dues
-
checkoff provision that was part of the final offer.  The R
e-
spondent notified the Local Union that it should contact the 
                                        
                  
 
2
 
Art. IV of the 2006 Agreement states:
 
ARTICLE IV

AGENCY 
SHOP/PAYROLL
 
DEDUCTIONS
 
All 
employees who are members of the Union or who are o
b-
ligated to tender to the Union amounts equal to periodic dues on 
the effective date of this 
Agreement, or who later become me
m-
bers, and all employees entering into the bargaining unit on or a
f-
ter the effective date of this Agreement, shall as a condition of 
employment pay or tender to the Union amounts equal to the p
e-
riodic dues applicable to mem
bers from such effective date or, in 
the case of such employees entering into the bargaining unit after 
the effective date, on the thirtieth day after such e
n
trance, until the 
termination of this contract.
 
The condition of employment specified above shall 
not apply 
during periods of formal separation from the bargaining unit 
by 
any such employee but shall reapply to such employee on the thi
r-
tieth day following his return to the bargaining unit.
 
The Company may request an updated payroll deduction a
u-
thorizat

n-
istrative and accounting procedures.
 
The Union agrees to hold the Company harmless against any 
claims that might be made 
by 
any employee against the Employer 
in complying with the provisions of this Arti
cle.
 
 352
 
 
 
 
         
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 

discuss the
 
issue.
3
 
On March 
1, 2010, 
Respondent implemented its final pr
o-
posal (but not dues checkoff).
4
  
Thereafter, on June 
17, 2010, 
Respondent and the Local Union reached agreement concerning 
dues deductions, including back dues payments to March 
1, 
2010, 
but, o
n June 
19, 2010, 
the bargaining unit members failed 
to ratify such agreement. The Local Union has not made any 
further request to bargain.
 
By 
letter dated May 
6, 2011, the 
Local Union requested that 
the Respondent process dues authorization cards for 11 me
m-
bers of the unit.  On about May 
13, 2011, the 
Respondent, in a 
letter from
 

6, 2011 request to process the new authorization cards.  Spring 
wrote, in relevant part, that
 
 
USIC 
currently does not have a colle
ctive
-
bargaining agre
e-
ment with CWA Local
 
13000 
covering its Pennsylvania e
m-
ployees. Accordingly, 
USIC 
is not legally required to, and
 
will not, process such dues authorization cards.
 
Analysis
 
Introduction
 
The Government alleges that USIC violated Section 
8(a)(1) 
and (5) of the Act by failing and refusing to honor existing 
dues
-
checkoff authorizations after the December 4, 2009 exp
i-
ration of the 2006 Agreement, and, also by refusing, since May 

-
checkof
f authorizations.  The Government contends that 


n-
d
a
tory subject of bargaining, and thus, was unlawful when, as 
admitted here, und
ertaken during bargaining for a new contract 
without first bargaining to a valid impasse.  Similarly, and e
m-

subsequent refusal to honor new dues deduction authorizations 
in May 2011 constituted a
n independent violation of the Act.
 

acted unlawfully.  It marshals a number of arguments in this 
regard: it claims that the deduction of dues was not required by 
the contract, much less required af
ter the expiration of the co
n-
tract; it claims that Section 302 of the Taft
-
Hartley Act, 29 
U.S.C. § 186, forbids checkoff after the expiration of the co
n-
tract.  It mounts other arguments as well, including the claim 

 
statute of limitation 
period specified in Section 10(b) of the Act.  But the Respon
d-



tion under the 
Act to continue to honor dues checkoff ends with the expiration 
of the labor agreement under which the checkoff procedure had 
been maintained.
 
                                        
                  
 
3
 
The parties stipulate that at all material times Springer has been an 
agent of the Respondent within the meaning of Sec. 2(13) of the Act.
 
4
 
The Local Union did not file an unfair labor practice charge over 
the implementation and its lawfulness is n
ot challenged or at issue here.
 
The Unilateral Change Rule
 
Sections 8(a)(5) and 8(d) of the Act make it an unfair labor 
practice f

respect to wages, hours, and other terms and conditions of e
m-

 
Since at least the seminal case of 
NLRB v. Katz
, 369 U.S. 
736 (1962), Board precedent has been settled that the general 
rule is t
hat during negotiations for a collective
-
bargaining 
agreement an employer may not make unilateral changes in 
mandatory subjects of bargaining without first bargaining to a 

o-
tiate which frustrate
s the objectives of § 8(a)(5) much as does a 

NLRB v. Katz
, 369 U.S. at 743.
 
Unilateral changes are a per se breach of the 8(a)(5) duty to 


every desire to reach 
agreement with the union upon an over
-
all collective agreement 
and earnestly and in all good faith bargains to that end . . . an 

n-
der negotiation is [ ] a violation of § 8(a)(5

Litton 
Financial Printing v. NLRB

has taken the position that it is difficult to bargain if, during 
negotiations, an employer is free to alter the very terms and 
conditions that are the subject of those negot
iations. The Board 
has determined, with our acceptance, that an employer commits 
an unfair labor practice if, without bargaining to impasse, it 
effects a unilateral change of an existing term or condition of 

 
While negotiations for a collecti
ve
-
bargaining agreement are 

changes extends beyond the mere duty to give notice and an 
opportunity to bargain; it encompasses a duty to refrain from 
implementation at all, unless and until an ove
rall impasse has 

Bottom Line Enterprises
, 302 NLRB 373, 374 (1991) (footnote 
omitted), enfd. mem. 15 F.3d 1087 (9th Cir. 1994).
 
Dues Checkoff and Unilateral Changes
 
As noted, the duty to refrain fr
om unilaterally implementing 
changes in terms and conditions of employment applies to 
mandatory subjects of bargaining.  Clearly, and it is not dispu
t-

dues is a mandatory subject of bargaining
.  
Stevens & Assoc
i-
ates Construction Co.
, 307 NLRB 1403 (1992); 
International 
Distribution Centers
, 281 NLRB 742, 743 (1986); 
Bethlehem 
Steel Co.
, 136 NLRB 1500, 1502 (1962), enf. denied on other 
grounds sub nom. 
Shipbuilders v. NLRB
, 320 F.2d 615 (3d Cir.
 
1963), cert. denied 375 U.S. 984 (1963).
 

Bethlehem Steel 
Co.
, supra, the Board has refused to find a violation where an 
employer unilaterally ceases dues checkoff at the termination of 
the contract that provid
ed for it.  136 NLRB at 1502.  See also 
Tampa Sheet Metal Co.
, 288 NLRB 322, 326 fn. 15 (1988) 

upon the expiration of the collective
-

Robbins Door & Sash Co.
, 260 NLRB 659
 


n-
guished upon the expiration
 
of the collective
-
bargaining agre
e-
  
USIC LOCATING SERVIC
ES
 
353
 
 
 

Ortiz Funeral Home Corp.
, 

ished that 
after the expiration of such an agreement an employer may not 
unilaterally change the terms and conditions of employment 
established pursuant to that agreement until a new contract is 
negotiated or the parties reach an impasse in bargaining.  Th
is, 

which is extinguished on expiration of the collective
-
bargaining 

1981), cert. denied 455 U.S. 946 (1982).
 
The problem the Genera
l Counsel points to with this line of 

basis for excepting dues checkoff from the postimpasse rule of 
Katz

Hacienda Resort Hotel
, 355 NLRB 742, 743 (2010) 
(Chairman Liebman and Member Pearce, co
ncurring and e
x-
pressing opposition to rule) & id. at 745 (Members Schaumber 


review granted 657 F.3d 865 (9th Cir. 2011).  Many of th
e ca
s-

b-

the way of reasoning by a Board majority that justifies this 

Katz
 
doctrine.
 
The most explicit 
rationale adopted by a Board majority is 
set forth in 
Bethlehem Steel
, supra.  It ties, and in some manner 
equates, dues checkoff with union
-
security provisions.
 
The first proviso of Section 8(a)(3) of the Act exempts from 
prohibition under the Act an empl

with a union for a union security requirement under specified 
circumstances.  In 
Bethlehem Steel
, the Board 
reasoned that, 
based on this statutory language,
 
 
[s]o long as such a contract is in force, the parties may, co
n-
sistent w
ith its union
-
security provisions, require union me
m-
bership as a condition of employment.  However, upon the 
termination of a union
-
security contract, the union
-
security 
provisions become inoperative and no justification remains 
for either party to the con
tract thereafter to impose union
-
security
 
requirements.
 
 
Bethlehem Steel
, supra at 1502.
 
Accordingly, the Board in 
Bethlehem Steel
 
found no viol
a-
tion in the employer ceasing to enforce union security once the 
contract on which it was founded expired.  The 
General Cou
n-



 
conclusion regarding union security.
 
However, based on its ruling with regard to union security, 
the Board in 
Bethlehem Steel
 
went on to hold that the dues
-
checkoff provision o
f the expired contract also was not within 
the 
Katz
 
unilateral change rule and, therefore, that the employer 
did not violate the Act by failing to honor this term and cond
i-

After finding no violatio
n for failing to continue in effect union 
security, the Board reasoned:
 
 

refusal to continue to check off dues after the end of the co
n-

h 
the Union implemented the union
-
security provisions. The 

imposition of union security, was created by the contracts and 
became a contractual right which continued to exist so long as 
the
 
contracts remained in force. The very language of the co
n-


Company will, beginning the month in which this Agreement 
is signed and so 
long as this Agreement shall remain in effect, 
deduct from the pay of such Employee each month . . . his p
e-

contracts terminated, the Respondent was free of its checkoff 
obligations to the Union.
 
 
(I
d at 1502.)
 
In the years since 
Bethlehem Steel
, this reasoning has been 
read by the Board, without further explanation, to stand for the 
proposition that the cessation of dues checkoff at the expiration 
of a contract does not violate the Act, without refer
ence or r
e-

union security clause.  
Tampa Sheet Metal Co.
, supra, 
citing 
Robbins Door & Sash Co.
, supra; 
Ortiz Funeral Home Corp.
, 
supra, citing 
Bethlehem Steel
, supra.
 
In this case, as in 
Beth
lehem Steel
, the expired contract co
n-
tains a union
-

clause).  Unlike the checkoff provision in 
Bethlehem Steel
, in 
this case dues checkoff is referenced only indirectly in the u
n-
ion
-
security clause.  Unlike in 
Beth
lehem Steel
,
 
arguably, here 
there is no specific contractual language limiting checkoff to 
the period when the contract is in effect.  Yet, indisputably, the 
holding of 
Bethlehem Steel
, and its progeny sweep broader than 
a parsing of the contractual intent
: the General Counsel does 
not even attempt to distinguish 
Bethlehem Steel
 
from the instant 
case on such grounds.  (See GC Br. at 4 fn. 13.)
 
Rather than attempt to distinguish 
Bethlehem Steel
, the Ge
n-

Be
thl
e-
hem Steel
 
to the extent it holds that dues
-
checkoff arrangements 

 

i-
tion are substantial.  Whatever the force of the contention that 
the proviso
 
in Section 8(a)(3) requires an extant contract in 
order to protect a union
-
security clause from prosecution, the 
proviso makes no reference to checkoff provisions.  Dues
-
checkoff arrangements between employers and unions, pre
m-
ised in every case, as here, 
on voluntary authorizations execu
t-
ed by individual employees, do not compel union membership 
or financial support as do union
-
security provisions.  And it is 
clear that a lawful checkoff arrangement can exist independent 
of and in the absence of union secu
rity and, unlike union sec
u-
r
i
ty, may remain in effect after expiration of the labor agre
e-
ment should the employer permit it.
 
While the proviso of Section 8(a)(3) has been read to require 
that a collective
-
bargaining agreement be in effect in order to 
immun
ize a union
-
security clause from prosecution under Se
c-
tion 8(a)(3), no such requirement exists in the statutory text 
permitting dues checkoff.  As the General Counsel points out 
(and contrary to one of the contentions raised by the Respon
d-
ent here) the pla
in wording of Sec
tion
 
302 of the Taft
-
Hartley 
Act,
 
which prohibits employer payments to unions, expressly 
exempts dues checkoff from this prohibition in Sec
tion
 
 354
 
 
 
 
         
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
302(c)(4) and 
does not 
limit the exemption to periods of time 
when the dues
-
checkoff arrangemen
t is embodied in an extant 
collective
-
bargaining agreement.  To the contrary, the language 
anticipates the possibility that the dues checkoff may continue 
b
e
yond the term of the collective
-
bargaining agreement for an 
employee who chooses not to revoke his 
or her individual a
u-
thorization.
  
Section 302(c)(4) states in relevant part:
 
 
The provisions of this section [prohibiting employer payments 
to unions] shall not be applicable . . . with respect to money 
deducted from the wages of employees in payment of me
m-
bership dues in a labor organization: 
Provided
, That the e
m-
ployer has received from each employee, on
 
whose account 
such deductions are made, a written assignment 
 
which shall 
not be irrevocable for a period of more than a year, or beyond 
the termination 
date of the applicable collective bargaining 
agreement, whichever occurs sooner[.]
 
 
The proviso of Section 302(c)(4) limits the dues
-
checkoff 
exemption to situations where the employer has received an 
executed written authorization from each employee whose
 
dues 
are to be deducted.  The proviso further provides that the ind
i-
vidual authorization may be

but is not required to be

revoked by an employee at the expiratio
n of the applicable 
collective
-
bargaining agreement. The permissive nature of this 
revocation 
inescapably leads to the conclusion that the statute 
anticipates and approves of the lawfulness of continuing dues 
checkoff after expiration of the applicable labor agreement, for 
any employee who does not choose to revoke his or her ind
i-
vidual authorizati
on.
 
The collapse of the two very different concepts of union s
e-
curity and dues checkoff into one, as articulated by the Board in 
Bethlehem Steel
, is not compelling.  They are different prov
i-
sions, different concepts, grounded in different portions of the 
A
ct, and with different purposes.  If these concepts are to be 
excepted from the general 
Katz
 
rule, each exception should 
stand on its own grounds.
 
All of these, and other problems with exempting dues 
checkoff from the 
Katz 
unilateral change rule have been 
reco
g-
nized by Board members, and courts, and many parties, in a 
number of cases.  And arguments in favor of retaining the cu
r-
rent Board precedent have been advanced as well.
 
At bottom, I am still left with the fact

which the General 
Counsel acknowledges

th
at extant Board precedent continues 
to hold that dues checkoff is an obligation that does not fall 
within the 
Katz
 
unilateral change rule.  As the Respondent 
points out, it is and has been for many years the case that e
m-
ployers may cease dues checkoff at t
he expiration of a contract, 
even while they are required to maintain other terms and cond
i-
tions of employment as a matter of statutory policy.  Given that, 
my course is clear, as the application of established Board pre
c-
edent is my charge.
5
  
Accordingly, 
in light of the Board prec
e-
dent on this issue, I will recommend dismissal of the complaint 
in this matter.
6
 
C
ONCLUSION OF 
L
AW
 
The Respondent did not violate the Act as alleged in the 
complaint.
 
On these findings of fact and conclusions of law and on the 
en
tire record, I issue the following recommended
7
 
ORDER
 
The complaint is dismissed.
 
 
                                        
                  
 
5
 
Waco Inc.


Supreme Court has not reversed.  It is for the Board, not the judge, to 
determine whether t

 
6
 

the case should be dismissed on statute of limitations grounds, and I do 
not reach any of its other specific arguments, even those I 
have co
m-
mented on in passing.  In dismissing the complaint, I merely adhere to 
my reading of precedent on the issue presented.
 
7
 
If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings, conclusions, and reco
mmended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-
poses.
 
 
 
 
 
